09-1684-cv
Siino v. Board of Trustees of the New York City Teachers’ Retirement System



                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary
order filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in
a document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation "summary order"). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the twenty-sixth day of April, two thousand and ten.

PRESENT:

          ROGER J. MINER ,
          JOSÉ A. CABRANES,
          RICHARD C. WESLEY ,
                               Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
CAROLYN JANE SIINO ,

                               Plaintiff-Appellant,


          v.                                                                               No. 09-1684-cv

BOARD OF TRUSTEES OF THE NEW YORK CITY TEACHERS’
RETIREMENT SYSTEM and CITY OF NEW YORK ,

                                Defendants-Appellees.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:                                                  CAROLYN JANE SIINO , pro se, Forest Hills,
                                                                          NY.



FOR DEFENDANTS-APPELLEES:                                                 SUZANNE K. COLT, Senior Counsel (Michael
                                                                          A. Cardozo, Corporation Counsel, on the brief),
                                                                    1
                                                         The City of New York Law Department, New
                                                         York, NY.

     Appeal from a judgment of the United States District Court for the Southern District of
New York (P. Kevin Castel, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

         Plaintiff-appellant Carolyn Siino (“plaintiff”) appeals from an order of the District Court
entered January 16, 2009, dismissing her claims against defendants, Board of Trustees of the New
York City Teachers’ Retirement System and the City of New York (“defendants”), and a second
order dated March 13, 2009, denying her motion for reconsideration. The District Court liberally
construed plaintiff’s complaint to be asserting the following claims: (1) violations of her “right to
liberty” and “right to dignity” arising under 42 U.S.C. § 1983; (2) violations of Internal Revenue
Service regulations, and (3) intentional infliction of emotional distress under state law. Siino v. Bd. of
Trustees, No. 08 Civ. 4529, 2009 WL 166557, at *3-5 (S.D.N.Y. Jan. 16, 2009). We assume the
parties’ familiarity with the remaining factual and procedural history of the case.

        We find no error in the District Court’s comprehensive analysis of plaintiff’s claims, and we
agree that the allegations in plaintiff’s complaint were insufficient to state a claim upon which relief
can be granted. See Fed. R. Civ. P. 12(b)(6). Accordingly, we affirm the judgment of the District
Court substantially for the reasons stated in its thorough and careful memoranda and orders dated
January 16 and March 13, 2009. See Siino, 2009 WL 166557, at *2-6 (granting defendants’ motion to
dismiss); Siino v. Bd. of Trustees, No. 08 Civ. 4529, 2009 WL 734076, at *1-2 (S.D.N.Y. Mar. 13, 2009)
(denying plaintiff’s motion for reconsideration).

                                                CONCLUSION

       We have considered all of plaintiff’s arguments and find them to be without merit. For the
foregoing reasons, the judgment of the District Court is AFFIRMED.


                                                 FOR THE COURT,
                                                 Catherine O’Hagan Wolfe, Clerk of Court




                                                     2